Bennett, relying in part on Martinez v. Ryan, 566 U.S.
                132 S. Ct. 1309 (2012), argues that ineffective assistance of post-conviction
                counsel excused his procedural defects. Ineffective assistance of post-
                conviction counsel would not be good cause in the instant case because the
                appointment of counsel in the prior post-conviction proceedings was not
                statutorily or constitutionally required. Crump v. Warden, 113 Nev. 293,
                303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912
                P.2d 255, 258 (1996). Further, this court has recently held that Martinez
                does not apply to Nevada's statutory post-conviction procedures, see Brown
                v. McDaniel,     Nev.     ,     P.3d       (Adv. Op. No. 60, August 7, 2014),
                and thus, Martinez does not provide good cause for this late and successive
                petition. Accordingly, we conclude that the district court did not err in
                denying the petition as procedurally barred, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                    Hardesty



                                                    Douglas
                                                           irte               J.



                                                                                    J.



                cc: Hon. Jerome Polaha, District Judge
                     Janet S. Bessemer
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A